The plaintiff alleged that he rented to the defendants 6866 turpentine trees for the year 1871 at $15 per thousand. That this was done after the partition of the lands between the tenants in common, and each one had entered upon his part. These facts were testified to on the trial by the plaintiff, who was examined in his own behalf. The defendants allege that the renting took place before the partition and that they were liable only for their rateable part of the rent, and the defendant, J. S.C. Regan, so testified, being examined in his own behalf. The question of law as to the apportionment of the rent does not arise, because the jury found the issues in favor of the plaintiff; that is, that he rented his own share to the defendants after the partition. There is no error.
PER CURIAM.                              Judgment affirmed. *Page 198